DETAILED ACTION
This office action is in response to the application filed on 08/18/2021. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for foreign application No. PCTCN201908357 filed on 04/20/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morigami (US 2015/0043637) in view of Zhao (US 10,944,976).

Regarding claim 1, Morigami discloses the following claim limitations: A method of processing video data, comprising: determining, based on a chroma format of a video comprising a region, whether one or more first syntax flags applicable to the region of the video are absent in a bitstream of the video, wherein the one or more syntax flags are indicative of usage of a first (Morigami, paragraphs 346-347 discloses the image encoding device 100 transmits scaling_list_pred_matrix_id_delta when the chroma format is not monochrome, and does not transmit scaling_list_pred_matrix_id_delta when the chroma format is monochrome in accordance with the syntax i.e. of the region which is a picture or a slice),
and performing a conversion between the region of the video and the bitstream based on a presence or an absence of the one or more first syntax flags (Morigami, paragraph 466 discloses decoder 904 decodes the video stream i.e. based on a presence or an absence of the one or more first syntax flags as outlined above in paragraphs 346-347).
	Morigami does not explicitly disclose the following claim limitations: wherein the first coding step comprises a chroma scaling process in which a scaling coefficient is derived based on reconstructed luma samples, the chroma scaling process being applied to a chroma residue.
	However, in the same field of endeavor Zhao discloses more explicitly the following:
wherein the first coding step comprises a chroma scaling process in which a scaling coefficient is derived based on reconstructed luma samples, the chroma scaling process being applied to a chroma residue (Zhao, background/summary of invention and claim 3 discloses determine a chroma scaling parameter according to a look-up table, wherein the look-up table provides the chroma scaling parameter by using the average luma value; scale residual data corresponding to a chroma component of the current chroma coding block by using the determined chroma scaling parameter).
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Morigami with Zhao to create syntax coding method of Morigami with the chroma scaling parameter method of Zhao.


	Regarding claim 2, Morigami and Zhao discloses the method of claim 1, wherein the one or more first syntax flags are absent in the bitstream in case the chroma format is monochrome (Morigami, paragraphs 346-347 discloses the image encoding device 100 transmits scaling_list_pred_matrix_id_delta when the chroma format is not monochrome, and does not transmit scaling_list_pred_matrix_id_delta when the chroma format is monochrome in accordance with the syntax i.e. of the region which is a picture or a slice).

	Regarding claim 3, Morigami and Zhao discloses the method of claim 1, wherein the one or more first syntax flags are present in the bitstream in case the chroma format is not monochrome (Morigami, paragraphs 346-347 discloses the image encoding device 100 transmits scaling_list_pred_matrix_id_delta when the chroma format is not monochrome, and does not transmit scaling_list_pred_matrix_id_delta when the chroma format is monochrome in accordance with the syntax i.e. of the region which is a picture or a slice).

	Regarding claim 15, Morigami and Zhao discloses the method of claim 1, wherein the region is a picture or a slice (Morigami, paragraph 146 discloses the quantizer 133 may update the set of scaling lists set for each sequence for each picture).

	Regarding claim 16, Morigami and Zhao discloses the method of claim 1, wherein the conversion includes encoding the video into the bitstream (Morigami, paragraph 17 generating information on a scaling list to which identification information is assigned according to a format of image data to be encoded; encoding the generated information on the scaling list; and transmitting the generated encoded data of the information on the scaling list).

	Regarding claim 17, Morigami and Zhao discloses the method of claim 1, wherein the conversion includes decoding the video from the bitstream (Morigami, paragraph 466 discloses decoder 904 decodes the video stream).
	
	With regard to claim 18, claim 18 lists all the same elements and features as to claim 1 as outlined above. Therefore the same rationale that was utilized in claim 18 applies equally as well to claim 1. In addition Morigami, paragraph 463 discloses a processor and paragraph 471 discloses a memory.
 
	With regard to claim 19, claim 19 lists all the same elements and features as to claim 1 as outlined above. Therefore the same rationale that was utilized in claim 19 applies equally as well to claim 1.

With regard to claim 20, claim 20 lists all the same elements and features as to claim 1 as outlined above. Therefore the same rationale that was utilized in claim 18 applies equally as well to claim 1.

Claims 4-5, 8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Morigami (US 2015/0043637) in view of Zhao (US 10,944,976) and in further view of Li (US 2017/0318301).

Regarding claim 4, Morigami and Zhao discloses the claimed invention as outlined above in claim 1.
Morigami and Zhao do not explicitly disclose the following claim limitations: wherein the one or more first syntax flags are absent in the bitstream in case the chroma format is 4:0:0.
However, in the same field of endeavor Li discloses more explicitly the following:
wherein the one or more first syntax flags are absent in the bitstream in case the chroma format is 4:0:0 (Li, paragraph 193 discloses the ACT enabled flag is conditionally present or absent depending on the value of the variable chroma_format_idc, which is set before the syntax structure (1400) is processed. The variable chroma_format_idc indicates chroma format (e.g., 4:0:0, 4:2:0, 4:2:2, 4:4:4). In the example shown in FIG. 14, when chroma_format_idc is 3, the chroma format is 4:4:4. Since ACT is designed for use when the chroma format is 4:4:4, the ACT enabled flag is present in the syntax structure (1400) only when the chroma format is 4:4:4).
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Morigami and Zhao with Li to create the system of Morigami and Zhao as outlined above with chroma format method of Li.
	The reasoning being is to provide improve coding efficiency when switching between color spaces during encoding and decoding (Li, paragraph 5).

(Li, paragraph 193 discloses the ACT enabled flag is conditionally present or absent depending on the value of the variable chroma_format_idc, which is set before the syntax structure (1400) is processed. The variable chroma_format_idc indicates chroma format (e.g., 4:0:0, 4:2:0, 4:2:2, 4:4:4). In the example shown in FIG. 14, when chroma_format_idc is 3, the chroma format is 4:4:4. Since ACT is designed for use when the chroma format is 4:4:4, the ACT enabled flag is present in the syntax structure (1400) only when the chroma format is 4:4:4).

	Reharding claim 8, Morigami, Zhao and Li discloses the method of claim 1, wherein in response to the chroma format being 4:0:0, the first coding step is not applied to the region of the video (Li, paragraph 193 discloses the ACT enabled flag is conditionally present or absent depending on the value of the variable chroma_format_idc, which is set before the syntax structure (1400) is processed. The variable chroma_format_idc indicates chroma format (e.g., 4:0:0, 4:2:0, 4:2:2, 4:4:4). In the example shown in FIG. 14, when chroma_format_idc is 3, the chroma format is 4:4:4. Since ACT is designed for use when the chroma format is 4:4:4, the ACT enabled flag is present in the syntax structure (1400) only when the chroma format is 4:4:4).

	Reharding claim 11, Morigami, Zhao and Li discloses the method of claim 1, wherein in response to the chroma format being 4:0:0, an adaptive loop filter is not applied to a chroma component of a first video unit of the region of the video (Li, paragraph 193 discloses the ACT enabled flag is conditionally present or absent depending on the value of the variable chroma_format_idc, which is set before the syntax structure (1400) is processed. The variable chroma_format_idc indicates chroma format (e.g., 4:0:0, 4:2:0, 4:2:2, 4:4:4). In the example shown in FIG. 14, when chroma_format_idc is 3, the chroma format is 4:4:4. Since ACT is designed for use when the chroma format is 4:4:4, the ACT enabled flag is present in the syntax structure (1400) only when the chroma format is 4:4:4).

	Reharding claim 12, Morigami, Zhao and Li discloses the method of claim 1, wherein in response to the chroma format being 4:0:0, a secondary transform is not applied to a chroma component of a second video unit of the region of the video, and wherein the secondary transform is applicable between a forward primary transform and a quantization step or between a de-quantization step and an inverse primary transform (Li, paragraph 193 discloses the ACT enabled flag is conditionally present or absent depending on the value of the variable chroma_format_idc, which is set before the syntax structure (1400) is processed. The variable chroma_format_idc indicates chroma format (e.g., 4:0:0, 4:2:0, 4:2:2, 4:4:4). In the example shown in FIG. 14, when chroma_format_idc is 3, the chroma format is 4:4:4. Since ACT is designed for use when the chroma format is 4:4:4, the ACT enabled flag is present in the syntax structure (1400) only when the chroma format is 4:4:4).

	Reharding claim 13, Morigami, Zhao and Li discloses the method of claim 12, wherein the secondary transform is a reduced secondary transform (Li, paragraph 75 discloses  CU also has one or more transform units for purposes of residual coding/decoding, where a transform unit (“TU”) has a luma transform block (“TB”) and two chroma TBs. A PU in an intra-predicted CU may contain a single TU (equal in size to the PU) or multiple Tus).

	Reharding claim 14, Morigami, Zhao and Li discloses the method of claim 1, wherein in response to the chroma format being 4:0:0, a quantization scaling matrix is not applied to a chroma component of a third video unit of the region of the video (Li, paragraph 193 discloses the ACT enabled flag is conditionally present or absent depending on the value of the variable chroma_format_idc, which is set before the syntax structure (1400) is processed. The variable chroma_format_idc indicates chroma format (e.g., 4:0:0, 4:2:0, 4:2:2, 4:4:4). In the example shown in FIG. 14, when chroma_format_idc is 3, the chroma format is 4:4:4. Since ACT is designed for use when the chroma format is 4:4:4, the ACT enabled flag is present in the syntax structure (1400) only when the chroma format is 4:4:4).
 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Morigami (US 2015/0043637) in view of Zhao (US 10,944,976) and in further view of Zhang (US 2019/0260996).

Regarding claim 6, Morigami and Zhao discloses the claimed invention as outlined above in claim 1.
	Morigami and Zhao do not explicitly disclose the following claim limitations: wherein the one or more first syntax flags are absent in the bitstream in case chroma components are coded separately.
(Zhang, paragraph 117 discloses When WP is enabled, for each reference picture of current slice, source device 12 may signal a flag to indicate whether WP applies for the reference picture or not. If WP applies for one reference picture, source device 12 may send a set of WP parameters (i.e., a, s and b) to the decoder and the set of WP parameters are used for motion compensation from the reference picture. To flexibly turn on/off WP for the luma and chroma components, source device 12 may separately signal the WP flag and WP parameters for luma and chroma components. In WP, video encoder 20 and/or video decoder 30 may use one same set of WP parameters for all pixels in one reference picture).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Morigami and Zhao with Zhang to create the system of Morigami and Zhao as outlined above with chroma component syntax flags.
The reasoning being is for an improvement on the local illumination compensation in block-based video coding (Zhang, paragraph 5).

Regarding claim 7, Morigami, Zhao and Zhang discloses the method of claim 1, wherein the one or more first syntax flags are present in the bitstream in case chroma components are not coded separately (Zhang, paragraph 117 discloses When WP is enabled, for each reference picture of current slice, source device 12 may signal a flag to indicate whether WP applies for the reference picture or not. If WP applies for one reference picture, source device 12 may send a set of WP parameters (i.e., a, s and b) to the decoder and the set of WP parameters are used for motion compensation from the reference picture. To flexibly turn on/off WP for the luma and chroma components, source device 12 may separately signal the WP flag and WP parameters for luma and chroma components. In WP, video encoder 20 and/or video decoder 30 may use one same set of WP parameters for all pixels in one reference picture).

	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Morigami (US 2015/0043637) in view of Zhao (US 10,944,976) and in further view of Zhao (US 2019/0124366) herein after Zhao ‘366.

Regarding claim 9, Morigami and Zhao discloses the claimed invention as outlined above in claim 1.
	Morigami and Zhao do not explicitly disclose the following claim limitations: wherein the method further comprises determining, based on the chroma format of the region of the video, whether one or more second syntax flags applicable to the region of the video are included in the bitstream, wherein the one or more second syntax flags are indicative of a quantization parameter offset to a luma quantization parameter for the region, and wherein performing the conversion further based on a presence or an absence of the one or more second syntax flags.
	However, in the same field of endeavor Zhao ‘366 discloses more explicitly the following: wherein the method further comprises determining, based on the chroma format of the region of the video, whether one or more second syntax flags applicable to the region of the video are included in the bitstream, wherein the one or more second syntax flags are indicative of a quantization parameter offset to a luma quantization parameter for the region, and wherein Zhao ‘366, paragraph 49 discloses a CTU level flag (or higher level flag, e.g., slice header or PPS flag) may indicate that determining chroma QP values based on luma QP values (or luma QPs based on chroma QPs) is supported for CBs within a CTB and a flag may be signaled for each CB to indicate if a QP dependency relationship exists for the particular CB (e.g., the flag indicates for a particular component CB that the value of QP is based on a QP value of another component). In one example, a CB level flag equal to 0 may indicate that a luma QP delta value and a chroma QP delta value are coded independently and a CB level flag equal to 1 may indicate that a chroma QP delta value is dependent on luma QP delta value).
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Morigami and Zhao with Zhao ‘366 to create the system of Morigami and Zhao as outlined above with the chroma QP delta value is dependent on luma QP delta value.
	The reasoning being is to provide for an improve method of varying quantization parameter (Zhao ‘366, summary of invention).

	Regarding claim 10, Morigami, Zhao and Zhao ‘366 discloses the method of claim 9, wherein in response to the chroma format being 4:0:0, the one or more second syntax flags are not included in the bitstream (Zhao ‘366, paragraph 49 discloses a CTU level flag (or higher level flag, e.g., slice header or PPS flag) may indicate that determining chroma QP values based on luma QP values (or luma QPs based on chroma QPs) is supported for CBs within a CTB and a flag may be signaled for each CB to indicate if a QP dependency relationship exists for the particular CB (e.g., the flag indicates for a particular component CB that the value of QP is based on a QP value of another component). In one example, a CB level flag equal to 0 may indicate that a luma QP delta value and a chroma QP delta value are coded independently and a CB level flag equal to 1 may indicate that a chroma QP delta value is dependent on luma QP delta value).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481